Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1. JOSHUA ANDRE GARZA,                         )
  an individual,                                 )
                 Plaintiff,                      )
  vs.                                            )       Case No. 19-CV-423-TCK-JFJ
                                                 )
                                                 )
  1. CITY OF BROKEN ARROW,                       )
  a municipal corporation,                       )
                      Defendant                  )       JURY TRIAL DEMANDED
                                                 )
                                                 )       ATTORNEY LIEN CLAIMED
                                                 )       FOR THE FIRM


                                            COMPLAINT

         COMES NOW the Plaintiff, Joshua Andre Garza (“Plaintiff”), through his attorneys of

  record, Charles C. Vaught and Jessica N. Vaught of Armstrong & Vaught, P.L.C. and brings this

  action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et.

  seq. against City of Broken Arrow (“Defendant”). In support thereof, Plaintiff hereby states and

  alleges as follows:

                             JURISDICTION, VENUE AND PARTIES

  1. Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1367(a). In particular, jurisdiction

     is premised on violations of the Title VII of the Civil Rights Act.

  2. Declaratory relief is sought pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 2202, and

     compensatory damages are sought pursuant to 42 U.S.C. § 2000e, et seq.

  3. Costs and attorneys’ fees may be awarded pursuant to Rule 54 of the Federal Rules of Civil

     Procedure and the above statutes.

  4. This Court has jurisdiction over the parties and the subject matter of this action, and this action

     properly lies in the Northern District of Oklahoma, pursuant to 28 U.S.C. § 1331 and 28 U.S.C.


                                                     1
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 2 of 7




     § 1391(b), because the unlawful employment practices alleged herein arose in this judicial

     district.

  5. Plaintiff is, and was at all times relevant hereto, a resident of the State of Oklahoma, residing

     in Broken Arrow, Tulsa County, Oklahoma.

  6. The Broken Arrow Police Department is a department within the City of Broken Arrow.

     Defendant, City of Broken Arrow, was at all times relevant hereto, a municipality located in

     the federal judicial district for the Northern District of Oklahoma and a municipal corporation

     pursuant to 11 O.S. §22-10 et. seq.

  7. The acts and/or omissions giving rise to this lawsuit occurred in Tulsa County, State of

     Oklahoma.

  8. In conformance with Title VII statutory prerequisites, Plaintiff submitted pre-charge

     information to the United States Equal Employment Opportunity Commission (“EEOC”) less

     than 300 days after the events described herein occurred. Subsequently, Plaintiff submitted a

     Charge of Discrimination, prepared by the EEOC, to the EEOC. The EEOC completed its

     investigation and issued a Notice of Right to Sue on May 1, 2019 (attached as Exhibit 1 hereto

     and hereby incorporated by reference as though fully set forth herein), which was received by

     Plaintiff via regular mail on May 6, 2019. Plaintiff has timely filed his Complaint within 90

     days of his receipt of the Notice of Right to Sue from the EEOC.

  9. Defendant is an employer as defined by Title VII, in that it was a public entity engaged in an

     industry affecting commerce who has fifteen or more employees for each working day in each

     of twenty or more calendar weeks in the current or preceding calendar year.

  10. Plaintiff was, at all times relevant hereto, an employee as defined by Title VII.




                                                   2
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 3 of 7




                                       OPERATIVE FACTS

  10. Plaintiff is currently employed with the Muskogee Police Department.

  11. Plaintiff applied to work with the Broken Arrow Police Department on December 5, 2016, for

     a job as a police officer

  12. Defendant advertised the job posting online and through a Channel 6 News recruiting video

     filled with Caucasian officers

  13. On April 1, 2017, Plaintiff underwent the written and physical exam portion of the application

     process. Plaintiff scored 92% on the written portion and exceeded expectations on the physical

     exam by doing more than the minimum standard of pushups and sit-ups. Plaintiff also

     completed the obstacle course in a faster time than the minimum standard.

  14. On April 20, 2017, Plaintiff had an interview with the oral board.

  15. Training Officer Aaron Wylie informed Plaintiff that his interview was “one of the best ever”

     and that he scored close to the maximum amount of points.

  16. On May 12, 2017, Plaintiff underwent a Command Staff Interview, which is essentially a

     background interview. Broken Arrow Police Department Command Staff conducted this

     interview with Plaintiff. Major Mark Irwin spent most of the interview on his cellphone. The

     command staff asked Plaintiff questions about whether he could calm down even though he

     never received any write-ups regarding behavior in his past or present employment. Plaintiff

     further spoke of his work in the Hispanic community and that he believed a Spanish language

     Citizens Academy could have a positive effect. Major Scott Bennett told Plaintiff that he

     attempted a Spanish language Citizens Academy but said it did not work nor would it ever.

  17. Officer Chane Cothran conducted a background questionnaire with Plaintiff over the phone.

     Officer Cothran asked Plaintiff to provide two additional non-law enforcement references and



                                                  3
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 4 of 7




     to provide him with two police officers that had a “negative” view of Plaintiff at the Muskogee

     Police Department.

  18. On May 26, 2017, Plaintiff emailed Mr. Cothran the two additional non-law enforcement

     references.

  19. Plaintiff later discovered that most of his references, including the two additional non-law

     enforcement references requested were never contacted. The two Muskogee Police Officers,

     that had negative views of Plaintiff, spoke of their dislike of the division where Plaintiff worked

     but did not have a personal problem with him.

  20. On June 7, 2017, Officer Cothran conducted a home interview. During this interview, he spoke

     to Plaintiff’s wife, Laura Garza and his two children, ages 3 and 7. Officer Cothran told Mrs.

     Garza that he had “heard good things” about Plaintiff. Further, Officer Cothran told Mrs. Garza

     that he was not interviewing Plaintiff’s references because he was “tired of hearing how good

     [Plaintiff] was.”

  21. On June 16, 2017, Plaintiff underwent a polygraph test. An Owasso Police Department officer

     conducted the test and marked Plaintiff as truthful.

  22. On August 11, 2017, David Boggs, Chief of Police for Broken Arrow Police Department,

     interviewed Plaintiff in his office. Chief Boggs rushed through this interview and it lasted a

     short time. During this interview, Plaintiff discussed his previous work with the Hispanic

     community. Chief Boggs told Plaintiff that his department had attempted this kind of work

     with little success. At the conclusion of the interview, Chief Boggs informed Plaintiff that “all

     applicants are equally qualified, but we want someone who will be a ‘good fit.’”

  23. On August 17, 2017, Plaintiff received a phone call from Office Cothran advising Plaintiff that

     Chief Boggs “finalized his list” and that Plaintiff had not been included in the list.



                                                   4
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 5 of 7




  24. Broken Arrow Police Department hired Lance Hamm and Connor Poole, Caucasians, previous

     law enforcement officers in Muskogee in the past. Mr. Poole is one of the officers selected

     instead of Plaintiff.

  25. Plaintiff believes that Defendant subjected him to disparate treatment, based on his race and/or

     National Origin, to wit: Hispanic, in violation of Title VII of the Civil Rights Act.

                               FIRST CLAIM
    (RACE / NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF TITLE VII)

  26. Plaintiff incorporates and re-alleges the above paraphs as though fully set forth herein and

     would further state, as follows:

  27. That, as a member of a protected class, to wit: Hispanic, Plaintiff is protected from

     discrimination by the provisions of Title VII.

  28. That the refusal to hire Plaintiff was a direct result of discrimination on the basis of Plaintiff’s

     race and/or National Origin, to wit: Hispanic, as prohibited by Title VII.

  29. That Plaintiff was unfairly treated and that the motivating reason for this treatment is based on

     his race and/or National Origin, to wit: Hispanic, as prohibited by Title VII.

  30. That the conduct complained of constitutes illegal race and/or National Origin discrimination

     in violation of Title VII.

  31. By and through, but not limited to, the actions described herein, Defendant has violated Title

     VII.

  32. Defendant’s actions were willful and recklessly indifferent to Plaintiff’s rights, thus warranting

     punitive damages.

  33. As a direct and proximate result of Defendant’s action, Plaintiff has, is now and will continue

     to suffer lost wages, fringe benefits, emotional pain, anxiety, inconvenience, mental anguish,

     loss of enjoyment of life, humiliation and other pecuniary losses.

                                                     5
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 6 of 7




  34. Plaintiff has been injured by this discrimination and is entitled to compensatory and punitive

     damages and any other damages available pursuant to Title VII.

         WHEREFORE, premises considered, Plaintiff prays that the Defendant appear and

     answer this Complaint, and that this Court: declares the conduct engaged in by the Defendant

     to be in violation of Plaintiff’s rights; to enjoin the Defendant from engaging in such conduct;

     enter a judgment for Plaintiff in an amount equal to the actual damages, compensatory damages

     and punitive damages incurred for Defendant’s violation, all in excess of $100,000.00, plus

     interest, costs and attorney fees; grant Plaintiff such other and further relief as this Court may

     deem just, proper and equitable.


                                                       Respectfully submitted,


                                                       ARMSTRONG & VAUGHT, P.L.C.

                                                       By: s/ Charles C. Vaught
                                                       Charles C. Vaught, OBA #19962
                                                       Jessica N. Vaught, OBA #33114
                                                       2727 East 21st Street, Suite 505
                                                       Tulsa, OK 74114
                                                       (918) 582-2500 – telephone
                                                       (918) 583-1755 – facsimile
                                                       Attorney for Plaintiff




                                                   6
Case 4:19-cv-00423-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/02/19 Page 7 of 7




                                                                      Exhibit 1

                                        7
